United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2508
                                   ___________

Frank John Stangel,                     *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Johnson & Madigan, P.L.L.P.,            * District of Minnesota.
formerly known as Johnson &             *
Madigan, Michael J. Minenko,            *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: December 7, 2001
                              Filed: December 17, 2001
                                   ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Frank John Stangel appeals the District Court’s1 adverse grant of summary
judgment in his diversity legal-malpractice action, in which the District Court agreed
with defendants that the action was time-barred. Having carefully reviewed the
record, see Larsen v. Mayo Med. Ctr., 218 F.3d 863, 866 (8th Cir.) (standard of
review), cert. denied, 531 U.S. 1036 (2000), and the District Court’s application of


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Minnesota law, see Boerner v. Brown & Williamson Tobacco Corp., 260 F.3d 837,
841 (8th Cir. 2001) (standard of review), we agree that the action is time-barred, and
we affirm, addressing seriatim Stangel’s various arguments on appeal.

       Specifically, (1) Stangel’s conclusory assertion that he established issues of
material fact is not properly before us, see 8th Cir. R. 28A(j) (party may not
incorporate by reference contents of brief filed elsewhere), and neither is his
continuous-representation argument, see Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.
1995) (per curiam) (declining to address argument first raised on appeal); (2) Stangel
does not develop his equitable-tolling argument, see Primary Care Investors Seven,
Inc. v. PHP Healthcare Corp., 986 F.2d 1208, 1212 (8th Cir. 1993) (holding that an
unargued assertion of error is no more helpful to appellate court than unsupported
allegation of fact is to trial court); (3) even if Stangel had been permitted to amend
his complaint to add a fraudulent-concealment claim, the alleged concealed
information was not knowledge that he had to have before “asserting his right,” see
Cohen v. Appert, 463 N.W.2d 787, 790-91 (Minn. Ct. App. 1990) (discussing and
applying fraudulent-concealment doctrine in context of legal-malpractice action); (4)
the District Court’s notation of Stangel’s prior lawsuits was not an indication of any
bias against him, cf. Bannister v. Delo, 100 F.3d 610, 614 (8th Cir. 1996) (indicating
that bias can be shown if judge’s remarks or opinions reveal such high degree of
antagonism as to make fair judgment impossible), cert. denied, Bannister v.
Bowersox, 521 U.S. 1126 (1997); and (5) the District Court properly declined to rule
on Stangel’s mediation motion while it considered defendants’ earlier motion for
summary judgment, which had asserted the time-bar defense.

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-